Citation Nr: 0602456	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-04 543	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1945 to 
April 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March and October 2002 rating decisions, and has been 
remanded several times by the Board, most recently in 
November 2004.

In September 2003, a video conference hearing was conducted 
with the undersigned Veterans Law Judge.  Unfortunately, the 
tape recording of that hearing was lost, and a transcript 
cannot be obtained.  The veteran was informed of that fact in 
a July 2004 letter and given another opportunity for a 
hearing, if he wished.  He responded that he did not want 
another hearing.

The notes completed by the undersigned at the time of the 
hearing indicated that the veteran potentially raised a claim 
of clear and unmistakable error (CUE) in the 1962 rating 
decision that initially denied service connection for hearing 
loss.  This claim is REFERRED to the RO for appropriate 
disposition.

The Board also notes that the veteran requested a review of 
his pension claim in his notice of disagreement.  Because the 
requisite steps have not been performed in order to convey 
jurisdiction on the Board to adjudicate this matter, this 
issue is also REFERRED to the RO for appropriate action.

This case has been advanced on the docket pursuant to the 
provisions of 38 C.F.R. § 20.900 (c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The veteran has been diagnosed with sensorineural hearing 
loss bilaterally, the cause of which he attributes to an 
exercise in boot camp in which he got too much water in his 
ears resulting in a subsequent ear infection.  The veteran 
indicated that he has a more acutely angled ear canal than 
most people which causes water to become easily trapped, 
leading to ear infections, and he was diagnosed with severe 
tympanosclerosis with a healed manometric eardrum perforation 
of his right ear and an old perforation of his left ear in 
September 2003.

Service medical records reflect that upon entry into service, 
the veteran had a recently healed perforation in his left 
eardrum with no history of recent infection (as shown on his 
entry physical in March 1945).  In late March 1945, the 
veteran was diagnosed with acute otitis media of the right 
ear, which was treated with penicillin and the veteran was 
returned to duty several days later.  At separation it was 
noted that the veteran had no defects and he received scores 
of 15/15 on both whispered voice and spoken voice tests for 
each ear.

In a September 2003 letter, the veteran's private doctor, Dr. 
Soileau, discussed the veteran's difficulty with water 
becoming trapped in his ear, and appeared to endorse the 
veteran's contention that his hearing loss may have been 
caused by the ear infections when the veteran was in service.  
However, Dr. Soileau also indicated that the onset of the 
veteran's severe hearing problems was 1962 when he worked in 
a noisy paper plant.

Accordingly, the Board finds that a medical opinion of record 
addressing the etiology of the veteran's hearing loss is 
needed.  As such, this case is remanded for the following:  

1.  Schedule the veteran for a VA audio 
examination.  The examiner should be 
provided with the veteran's claim file 
and asked to fully review it, any opinion 
rendered should be supported by a 
complete rationale.  The examiner should 
specifically comment on whether it is as 
likely as not that the veteran's hearing 
loss was caused by either his in-service 
ear infections or by military noise 
exposure.  The examiner should also 
address the veteran having worked in a 
noisy paper plant in the 1960s. 

2.  When the development requested has 
been completed, review the case.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case and 
afford a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

